Citation Nr: 1703838	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hand condition manifested by carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for a bilateral hand condition other than carpal tunnel syndrome, to include as due to an undiagnosed illness, and as secondary to service-connected disability. 

3.  Entitlement to service connection for a liver condition, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a sciatic nerve condition, to include as due to an undiagnosed illness, and as secondary to service-connected disability. 

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar discogenic disease and spasms. 

6.  Entitlement to an initial disability rating in excess of 20 percent for cervical muscle spasm. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1982 and from February 2003 to June 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2005, April 2008 and August 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is also in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As explained in more detail herein below, the Board has bifurcated the issue of service connection for a bilateral hand condition.  The Board finds that it is nonprejudicial and, in fact, more favorable to the Veteran to do so.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is within the Secretary's discretion to bifurcate claims).

In September 2015, the Board remanded the issues on appeal to the RO for additional development.  The Board also remanded claims of service connection for a traumatic brain injury (TBI); chronic gastritis; and erectile dysfunction, plus special monthly compensation (SMC) based on loss of use of a creative organ.  

Upon remand, in a February 2016 rating decision, the RO granted service connection for TBI; chronic gastritis; and erectile dysfunction, plus SMC based on loss of use of a creative organ, and assigned initial disability ratings for these disabilities.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the February 2016 rating decision, including the disability ratings or effective dates assigned by the RO.  Thus, those issues are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a July 2016 statement, the Veteran submitted medical records and a statement indicating that service connection should be granted for prostate cancer.  This submission appears to be an intent to file a claim of service connection for that condition.  The RO has not notified the Veteran and his representative of the information necessary to complete the appropriate application form.  Therefore, the Board does not have jurisdiction over that issue, and it must be referred to the RO for appropriate action.  See 38 C.F.R. § 3.155(b)(3) (as in effect since March 24, 2015).  

At that time, the Veteran also submitted additional evidence.  Previously, in March 2016, the Veteran's representative indicated that the Veteran would waive RO consideration of any evidence submitted at a later time.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for CTS is decided herein below. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

Right CTS first manifested within one year of the Veteran's separation from service.  


CONCLUSION OF LAW

The criteria to establish service connection for right CTS are met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral hand condition.  The Board has bifurcated the claim of service connection for radiculopathy of the upper extremities from the claim of service connection for CTS.  Although both claims involve the hands, the diagnosis of CTS is shown to be a separate and distinct diagnosis apart from any radiculopathy.  Thus, it is in the Veteran's best interest to bifurcate the issues.  The claim of service connection for radiculopathy is addressed further in the remand section of this decision herein below.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  See also VBA Manual, IV.ii.2.B.2.b. (noting that VA's Compensation Service has determined that CTS constitutes an organic disease of the nervous system).

B.  Discussion
  
In this case, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a right hand condition manifested by CTS  

The Veteran's service treatment records (STRs) do not reflect complaints or a diagnosis of CTS.  However, he was separated from service in June 2004.  In April 2005, which was within one year of his service separation, the Veteran sought private treatment for complaints that were diagnosed as CTS versus TUS (acronym undefined) versus radiculopathy.  Further testing was recommended, although it appears that this testing was not conducted until May 2007, when an electrodiagnostic examination was performed.  These test results were found to be consistent with right CTS.  At a November 2015 VA examination conducted pursuant to the Board's remand, the Veteran complained of right CTS symptoms beginning around 2005.  He underwent a carpal tunnel release in February 2014. (Those records are not currently associated with the claims file, but there is no prejudice to the Veteran in proceeding as the results of that surgery are summarized elsewhere in his VA medical records).  He has had continued symptoms since that surgery as shown in May 2015.  

This evidence does not directly and expressly relate the symptoms from April 2005 to the diagnosis in May 2007.  In fact, the November 2015 VA examiner reached a negative conclusion on the nexus question.  The VA examiner reasoned that the condition began after service.  

However, the Board, even in its capacity as a nonmedical expert, can understand that the symptoms first manifesting in April 2005 were later diagnosed as CTS.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015).  The November 2015 VA examiner's opinion does not contradict such an inference because the VA examiner was only addressing the question of whether the condition first manifested during service.  

Thus, this evidence makes it likely that right CTS first manifested within one year of the Veteran's separation from service even though the formal diagnosis was not made until later.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); McGrath v. Gober, 14 Vet. App. 28, 35 -36 (Vet. App. 2000).  This diagnosis is consistent with an organic disease of the nervous system, and, for purposes of resolving the appeal, the Board will assume that the disability manifested to at least a degree of 10 percent.  Accordingly, service connection must be granted on a presumptive basis for right CTS as there is no affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

At present, the evidence does not establish a diagnosis of CTS in the left hand.  Accordingly, service connection cannot be granted for the left hand.  


ORDER

Service connection for right carpal tunnel syndrome is granted.  



REMAND

The Board has conducted a preliminary review of the remaining issues, but finds that further evidentiary development is warranted.  

First, as relevant to all of the remanded issues, the VA medical records are incomplete.  Most notably, there are multiple entries indicating that non-VA medical records were "scanned" into the database and available to view by "click[ing] on VistA Imaging Capture."  Those scanned records were not associated with the claims file, but appear relevant to the remanded issues.  Similarly, the available VA medical records indicate that the Veteran underwent a carpal tunnel release in February 2014.  Those records are not in the claims file.  While the Board explains, herein above, why those records are not needed to resolve the issue of service connection for CTS, the missing records nonetheless appear relevant and should be obtained for review of the remaining issues.  Accordingly, upon remand, such records must be associated with the claims file.  

Otherwise, the reasons for remanding the remaining issues are as follows.  

Liver

The claim of service connection for a liver condition must be remanded as there was not substantial compliance with the Board's prior remand directives.  The September 2015 remand asked for a VA examination to address three questions concerning whether fatty liver disease (1) began in or is otherwise related to military service; (2) due to or caused by any other medical condition; or (3) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by another medical condition.  

Upon remand, a VA examiner conducted a record review in November 2015.  The same VA examiner issued an addendum in March 2016.  At present, this VA examination is not yet wholly adequate to resolve the issue.  In November 2015, the VA examiner addressed the direct in-service incurrence question.  The VA examiner concluded that "It is my opinion that [the Veteran's] fatty liver is less likely as not caused by or a result of active military service neither aggravated as there is no evidence of this condition while on active military service."  In the March 2016 addendum, the VA examiner also gave a negative opinion and it appears the VA examiner was attempting to address the questions concerning secondary service connection.  He opined that "There is no evidence of elevated liver enzymes of mnedical [sic] record neither any of his medical condition has as a complication fatty liver."  The Board has difficulty understanding this statement.  It appears that the VA examiner may have been intending to state that there is no evidence that any of the Veteran's medical conditions has fatty liver as a complication.  If so, such an opinion does not address the aggravation question, as asked by the Board.  

Furthermore, the VA examiner concluded that there was no evidence of fatty liver on abdominal CT scan performed in 2011, five years after abdominal CT scan done in 2006.  The VA examiner appears to be stating that the Veteran no longer has this condition.  The VA examiner, however, did not give an opinion as to the likelihood that the condition had resolved by the time the Veteran filed his claim in September 2007.  See, e.g., Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Thus, the VA examination conducted on remand is incomplete, and, consequently, the Board cannot find that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Lumbar and Cervical Spine Ratings

Regarding the service-connected lumbar and cervical spine disabilities, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 
Bilateral Hands and Sciatic Nerves

The claims of service connection for a bilateral hand condition (other than CTS) and sciatic nerves must be remanded as they are intertwined with the remanded lumbar and cervical spine disabilities.  Because the Veteran contends that he has radiculopathy in the upper and lower extremities resulting from the spine disabilities, it is likely that the VA examinations for those disabilities will contain findings pertinent to the claimed radiculopathies.  The Board's prior remand identified evidence suggesting that the Veteran may have neurological disabilities in both hands and the left lower extremity that are proximately due to or aggravated by his service-connected cervical spine and lumbar spine disabilities.

As such, the claims are intertwined and should be remanded together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

The TDIU claim is also intertwined with the remanded rating claims.  Thus, it will also be remanded.  Id.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to all non-VA medical records that were "scanned" into the VA medical record database, plus the records associated with a February 2014 carpal tunnel release.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed liver disorder.  This examination, to the extent possible, should be conducted by an examiner other than the examiner who previously offered an opinion in November 2015 (with a March 2016 addendum)

The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all liver disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any liver condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any liver disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar and cervical spine conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar and cervical spine condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations in the upper or lower extremities, plus any bowel or bladder impairments.  In addressing whether there is any associated bladder impairment, the VA examiner's attention is directed to a July 2011 VA examination, which showed some urinary symptoms, including an abnormal flow.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

For all questions, the examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Accordingly, please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


